Citation Nr: 0424615	
Decision Date: 09/07/04    Archive Date: 09/15/04

DOCKET NO.  03-00 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 70 percent disabling.

Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

R. T. Jones, Counsel


INTRODUCTION

The veteran served on active duty from October 1958 to 
December 1976.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  

In August 2003, the veteran had a videoconference hearing 
before the undersigned.  In September 2003, additional 
evidence was submitted, and the veteran has waived RO 
consideration of that evidence. 


FINDINGS OF FACT

1.  The veteran's PTSD is severely disabling, manifested by 
mood disturbances such as anger and irritability; recurrent 
flashbacks, nightmares, and intrusive thoughts; chronic sleep 
disturbances; difficulty dealing with stress; difficulty with 
social interaction; and social isolation, all resulting in 
severe social and occupational impairment. 

2.  The veteran's only service-connected disability, his 
PTSD, has not been shown to preclude substantially gainful 
employment. 



CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 70 percent for 
PTSD have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.125, 4.126, and 4.130, 
Diagnostic Code 9411 (2003).

2.  The criteria for entitlement to a total disability rating 
based on individual unemployability have not been met.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 3.321, 3.340, 3.341, 
4.16 (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background 

On a February 1998 VA psychiatric examination, it was noted 
that the veteran had worked for 7 years at Wal-Mart as a 
security guard.  The diagnosis was PTSD, and the veteran's 
Global Assessment of Functioning (GAF) score was 55.

The RO granted service connection for PTSD in March 1998; the 
condition was rated as 50 percent disabling.  

VA outpatient treatment records show that the veteran was 
seen at the psychiatric clinic in September 1998.  He 
reported that he had quit his last job on April 30, 1998, 
because he did not like being "closed in."  It was reported 
that he had started working job another job May 1, 1998.  The 
diagnosis was PTSD, severe, and his GAF was 60.  In January 
1999 he reported that he had been laid off and usually worked 
at home or helped a friend on a farm.  In April 1999 he 
reported that he was still on unemployment insurance.  His 
GAF was 60.  In June 2000, he reported that he had returned 
to his last job (painting stripes in parking lots).  His GAF 
was 45.  In July 2000 he reported that he was having trouble 
with his boss.  His GAF was 40.  


On an April 2000 VA psychiatric examination, the veteran 
reported that he had been laid off his last job.  He reported 
that he had nightmares about Vietnam, and had no friends, a 
bad temper, and an exaggerated startle response.  On mental 
status   examination, his eye contact was good.  His affect 
was depressed, but not suicidal.  He was fully oriented.  
Intellectual functioning was slightly above average, and   
memory was intact.  There was no evidence of thought 
impairment.  The diagnoses were PTSD and dysthymic disorder.  
His GAF score was 40.  In a July 2000   addendum to the 
examination report, the examiner stated that the GAF score of 
40 was predicated upon the veteran's impairment in family 
relations and his inability to express emotions. 

VA outpatient treatment records from April 2000 to March 2001 
show the veteran continued to attend a PTSD group and his GAF 
scores varied from 40-50.  These records generally reflect 
that he was working.  

In November 2001 the RO increased the rating for the 
veteran's service-connected PTSD to 70 percent.  

The veteran's claim for a total disability rating based on 
individual unemployability was received at the RO in November 
2001.  The veteran indicated that he last worked in November 
2001 for a company that did parking lot striping.  He 
indicated that he had a high school equivalency degree (GED).  

A form received from one employer indicated that the veteran 
had worked as an order processor from November 2000 to 
November 2001, but had quit due to health reasons.  Another 
statement was received from the company the veteran had 
worked for in parking lots for four years.  That statement 
indicated that the veteran's attitude had changed over time, 
and he had become difficult to work with.  Due to his 
inability to get along with others or effectively take 
orders, the company was unable to use him any longer.

On a July 2002 VA psychiatric examination, the veteran's 
psychomotor activity was within normal limits.  His affect 
was full, his mood was calm, and speech was normal.  Thought 
processes were logical and organized.  Thought content was 
devoid of internal stimulation and non-delusional. Insight 
and judgment were poor.  The diagnosis was PTSD.  His current 
GAF score was 50, and his lowest GAF score in the last year 
was estimated to be 45.  The veteran reported that a service 
organization told him that he had to quit his job if he 
wanted to raise his compensation to 100 percent.  He said he 
did so under the understanding that with his age he should be 
getting a 100 percent rating.  Before quitting his job, he 
had worked 40-70 hours per week as a painter.  The examiner 
noted the veteran had a "large sense of entitlement" that 
made his actions seem correct to himself, and he was angry 
that VA was "causing" him additional problems, such as 
increasing his stress level because his claim had been 
denied.  The examiner noted the veteran's behavior was not 
pathological, but characterlogical in nature.  

Additional VA outpatient treatment records show the veteran 
attended a PTSD mental health clinic through July 2003.  
These records show the veteran generally had fluent and 
spontaneous speech and a restricted affect.  The outpatient 
treatment records also generally note that the veteran was 
not suicidal and in no danger of hurting himself or others.  
His GAF scores ranged from 35-45.  

The veteran testified before the undersigned at an August 
2002 videoconference hearing at the RO. He related that he 
was fired from his last job because of his temper and 
difficulty getting along with other employees. He stated that 
he was currently working as a dishwasher 4 nights a week 
making 270 to 280 dollars a week.  He related that he had 
been told he had to quit his previous job in order to get a 
total disability rating based on individual unemployability 
from the VA.  He related that he attended group therapy for 
PTSD weekly.  

VCAA

The VA has a duty to assist the veteran in the development of 
facts pertinent to his claim. On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. § 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §  3.102, 3.156(a), 3.159, 3.326(a) (2003).  
This law eliminated the concept of a well-grounded claim, 
redefined the obligations of the VA with respect to the duty 
to assist, and provides an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A 
(West 2002); 38 C.F.R. § 3.159(b) and (c) (2003) 

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in   Pelegrini v. Principi, No. 01-944, 
slip op. at 9 (U.S. Vet. App. June 24, 2004)   (Pelegrini 
II), held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  However, where, as 
here, that notice was not provided at the time of the initial 
AOJ decision, the appellant has the right to VCAA content 
complying notice and proper subsequent VA process. 

The Board finds that the appellant has been provided VCAA 
content complying notice and proper subsequent VA process. 
VCAA notice was provided to the veteran via a December 2001 
letter.  (While the December 2001 letter specifically 
addressed the claim for a total disability rating based on 
individual unemployability, other correspondence such as the 
statement of the case and supplemental statement of the case 
when considered with the December 2001 letter amply complied 
with notice and proper subsequent VA process regarding the   
increased rating claim.)  The Pelegrini II Court held, in 
part, that a VCAA notice consistent with 38 U.S.C.A. § 5 
103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Slip op. 
at 11.

The December 2001 letter, considered with the statement of 
the case and supplemental statement of the case, advised the 
veteran what information and evidence was needed to 
substantiate his claims.  The letter also advised him what 
information and evidence must be submitted by him, namely, 
any additional evidence and argument concerning the claimed 
condition and enough information for the RO to request 
records from the sources identified by the veteran.  In this 
way, he was advised of the need to submit any evidence in his 
possession that pertains to the claims.  He was specifically 
told that it was his responsibility to support the claims 
with appropriate evidence. Finally the letter advised him 
what information and evidence would be obtained by VA, 
namely, records like medical records, employment records, and 
records from other Federal agencies.  The Statement of the 
Case and the various Supplemental Statements of the Case also 
notified the veteran of the information and evidence needed 
to substantiate the claims.

In this case, although the VCAA notice letter that was 
provided to the veteran does not specifically contain the 
"fourth element" (i.e., tell the claimant to provide any 
relevant evidence in his or her possession), the Board finds 
that he was otherwise fully notified of the need to give to 
VA any evidence pertaining to the claims.  When considering 
the notification letters and the other documents described 
above, as a whole, the Board finds that he was aware that it 
was ultimately his responsibility to give VA any evidence 
pertaining to the claims. 

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice provided to the veteran in December 2001 
was not given prior to the first AOJ adjudication of the 
claim with respect to the increased rating for PTSD, the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5 103(a) and 38 C.F.R. § 3.159(b).  After the 
notice was provided, the case was readjudicated and an 
additional statement of the case was provided to the veteran 
in November 2002.  The claimant has been provided with every 
opportunity to submit evidence in support of his claims and 
to respond to VA notices. He was given ample time to respond 
to each letter, and there is no suggestion that any further 
development would add to the record.   

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553   (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  The Board does a de 
novo review of the evidence and is not bound by the RO's 
prior conclusions in this matter.  As provided by 38 U.S.C. § 
7 104(a), all questions in a matter which under 38 U.S.C. § 
511(a) are subject to decision by the Secretary shall be 
subject to one review on appeal to the Secretary, and such 
final decisions are made by the Board.  Because the Board 
makes the final decision on behalf of the Secretary with 
respect to claims for veterans' benefits, it is entirely 
appropriate for the Board to consider whether the failure to 
provide a pre-initial adjudication notice constitutes 
harmless error, especially since a RO determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration. See 38 C.F.R. § 
20.1104. In this case, because each of the four content 
requirements of a VCAA notice has been fully satisfied, any 
error in not providing a single notice to the claimant 
covering all content requirements is harmless error.  

With respect to the VA's duty to assist, the RO obtained the 
VA evidence identified by the veteran.  The Board is not 
aware of a basis for speculating that any other relevant 
medical records exist that have not been obtained.  The RO 
has also provided the veteran VA psychiatric examinations in 
April 2000 and July 2002.  There is no objective evidence 
indicating that there has been a material change in the 
severity of his PTSD since he was last examined.  There are 
no records suggesting an increase in disability has occurred 
as compared to the last VA examination findings.  The Board 
concludes there is sufficient evidence to rate the service-
connected condition fairly.  See also VAOPGCPREC 11-95 (the 
duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise 
adequate VA examination was conducted).

The Board finds that the VA has fulfilled its duty to assist 
the veteran in this regard, and additional efforts to assist 
or notify him in accordance with the VCAA would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on the VA with no benefit flowing 
to the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).  The VA has satisfied its 
duties to inform and assist the veteran at every stage of 
this case.  Therefore, he will not be prejudiced as a result 
of the Board proceeding to the merits of the claims. 

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126.  

PTSD is evaluated using the General Formula for Rating Mental 
Disorders pursuant to Diagnostic Code 9411 of the Schedule.  
38 C.F.R. § 4.130.  Ratings are assigned according to the 
manifestation of particular symptoms.  However, the use of 
the term "such as" in 38 C.F.R. § 4.130 demonstrates that 
the symptoms after that phrase are not intended to constitute 
an exhaustive list, but rather are to serve as examples of 
the type and degree of the symptoms, or their effects, that 
would justify a particular rating.  Mauerhan v. Principi, 16 
Vet. App. 436 (2002).  Accordingly, the evidence considered 
in determining the level of impairment under § 4.130 is not 
restricted to the symptoms provided in the diagnostic code.  
Instead, VA must consider all symptoms of a claimant's 
condition that affect the level of occupational and social 
impairment, including, if applicable, those identified in the 
DSM-IV (American Psychiatric Association:  Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994)).  Id.

Under those criteria, a rating of 100 percent is warranted 
where the evidence shows total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
or memory loss for names of close relatives, own occupation, 
or own name.  A rating of 70 percent is warranted where the 
evidence shows occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near- continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); or inability to establish and 
maintain effective relationships.  

The RO has assigned the veteran's PTSD a disability 
evaluation of 70 percent. Based upon its review of the claims 
file, the Board finds that his PTSD is no more than 70 
percent disabling.  The evidence of record reflects no more 
than severe social and occupational impairment due to PTSD.  
The March 2002 VA examination for PTSD noted a GAF score of 
50 and described the condition as severe.  Despite his 
contentions of total occupational impairment, the veteran is, 
according to his recent testimony, currently working at the 
very least part-time, and it is not shown that PTSD alone 
keeps him from full-time work.  

The veteran's most recent VA examination noted a GAF score of 
50.  The GAF is a scale reflecting the psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health-illness.  Diagnostic and Statistical Manual of 
Mental Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 
Vet. App. 240 (1995).  A GAF score is highly probative as it 
relates directly to the veteran's level of impairment of 
social and industrial adaptability, as contemplated by the 
rating criteria for mental disorders.  See Massey v. Brown, 7 
Vet. App. 204, 207 (1994).   

A GAF score of 3l-40 indicates that there is some impairment 
in reality testing or communication (e.g. speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work).  A GAF 
score of 41 to 50 is meant to reflect an examiner's 
assessment of serious symptoms (e.g. suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational, or school 
functioning (e.g. no friends, unable to keep a job).  A 51-60 
GAF score indicates the examiner's assessment of moderate 
symptoms (e.g., a flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  However, an examiner's 
classification of the level of psychiatric impairment at the 
moment of examination, by words or by a GAF score, is to be 
considered but is not determinative of the percentage VA 
disability rating to be assigned; the percentage evaluation 
is to be based on all the evidence that bears on occupational 
and social impairment.  See 38 C.F.R. 4.126(a); VAOPGCPREC 
10-95. The Board notes that the veteran's GAF scores have 
ranged widely-from 35 to 60 and that the more recent VA 
outpatient treatment records show GAF scores from 35-45.  
These recent scores are evidence of quite severe impairment, 
and such is reflected by his current 70 percent rating.  
However, the findings on the outpatient treatment records do 
not show reality impairment or that the veteran is unable to 
work.  

Moreover, the specific findings for a 100 percent evaluation 
under the diagnostic criteria for mental disorders are not 
shown.  For example, there is no medical evidence either in 
the outpatient treatment records or the VA examination 
reports of suicidal ideation, obsessional rituals, illogical 
speech, spatial disorientation, neglect of personal 
appearance and hygiene, or an inability to establish and 
maintain effective relationships.  In this regard the letter 
from the veteran's wife has been considered, but clinical 
findings on examinations and the outpatient treatment records 
are considered more telling.  Although the veteran does 
experience feelings of anger and irritability, he also 
testified that he was able to maintain control over his 
reaction to those feelings and had not acted violently 
towards others.  There is no evidence, therefore, of impaired 
impulse control.

The veteran's treatment schedule is also highly relevant 
evidence as to the severity of his PTSD symptoms.  That is, 
despite his complaints, he maintains a routine treatment 
schedule of once every three months, with occasional group 
therapy on a weekly basis.  The fact is that the veteran's 
PTSD symptoms must remain at a fairly stable level since he 
is able to forego emergency or unscheduled mental health 
treatment, and he has never been hospitalized for his 
psychiatric symptoms. 

While the veteran's PTSD has been rated 70 percent, he does 
not demonstrate total occupational and social impairment as 
required for a 100 percent rating.  With reference to the 
typical symptoms for a total rating, as listed in the rating 
criteria, the evidence does not show gross impairment in 
thought processes or communication.  There is no evidence of 
persistent delusions or hallucinations, or grossly 
inappropriate behavior.  The veteran also is not shown to be 
in persistent danger of hurting himself or others. He is able 
to perform activities of daily living.  He is oriented to 
time and place.  Despite the evidence of social impairment, 
the record does refer to some ability to establish and 
maintain effective relationships.  It appears that he has 
stayed married to his current wife for approximately 20 
years, despite any interpersonal difficulties they have 
experienced.  From the VA records at his PTSD clinic, it 
appears that he able to function in a group.  While he has 
had some problems in his employment, he continues to work.  

The veteran's psychiatric symptoms have resulted in social 
isolation.  He reports no social life and no friends.  The 
veteran's PTSD symptoms include mood disturbances such as 
anger and irritability, sleep disturbances, and 
hypervigilence.  The veteran has documented deficiencies in 
family relations and home life.  The veteran has documented 
deficiencies in the work environment, although he has been 
able to maintain positions with one employer for a 
significant time period.  It is for these reasons that the 
current rating of 70 percent was assigned.  However, for the 
reasons discussed in more detail above, a 100 percent rating 
is not warranted.  Although not all of the criteria must be 
shown to warrant a higher evaluation, coordination of rating 
with impairment of function is nevertheless required.  38 
C.F.R. § 4.21.  In the judgment of the Board, the veteran's 
PTSD is no more than 70 percent disabling.  He does not have 
total social and occupational impairment.  He does have 
deficiencies in these areas, as discussed above, but the fact 
remains that he has been able to maintain a lengthy marriage 
and achieve some measure of job stability despite his 
psychiatric symptoms.  He is demonstrably able to retain 
employment and maintain close relationships.  As the 
preponderance of the evidence is against the veteran's claim, 
the benefit-of-the-doubt rule is inapplicable, and the claim 
for a rating higher than 70 percent for PTSD must be denied.  
38 U.S.C.A. § 5 107(b); Gilbert v.  Derwinski, 1 Vet. App. 49 
(1990).  

Finally the veteran claims a total disability rating based on 
individual unemployability.  Total compensation may be 
assigned where the schedular rating is less than total, when 
it is found that the disabled person is unable to secure or 
follow a substantially gainful occupation as a result of a 
single service-connected disability ratable at 60 percent or 
more, or as a result of two or more disabilities, provided at 
least one disability is ratable at 40 percent or more, and 
there is sufficient additional service-connected disability 
to bring the combined rating to 70 percent or more.  38 
C.F.R. § 3.340, 3.341, 4.16(a).   

Marginal employment is not to be considered substantially 
gainful employment.  Factors to be considered, however, will 
include the veteran's employment history, educational 
attainment and vocational experience.  The existence or 
degree of non-service-connected disabilities will be 
disregarded where the percentage requirements are met and the 
veteran's service-connected disabilities render him or her 
incapable of substantially gainful employment.  38 C.F.R. § 
4.16.  

All veterans who are shown to be unable to secure and follow 
a substantially gainful occupation by reason of service- 
connected disability shall be rated totally disabled. Total 
disability will be considered to exist when there is 
presented any impairment of mind or body which is sufficient 
to render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340. 

The veteran's only service-connected disability is his PTSD 
and that is shown to be 70 percent disabling.  Therefore, he 
meets the schedular criteria for consideration of 
unemployability under 38 C.F.R. § 4.16(a), and the only 
remaining question in this case is whether the veteran is 
unable to secure or follow a substantially gainful occupation 
as a result of his service-connected disability.

The United States Court of Appeals for Veterans Claims 
(formerly the United States Court of Veterans Appeals) 
(Court) has stated: 

In determining whether appellant is 
entitled to a total disability rating 
based upon individual unemployability, 
neither appellant's non-service-connected 
disabilities nor his advancing age may be 
considered.  See 38 C.F.R. § 3.341(a) 
(1992); Hersey v. Derwinski, 2 Vet. App. 
91, 94 (1992).  The Board's task was to 
determine whether there are circumstances 
in this case apart from the non-service-
connected conditions and advancing age 
which would justify a total disability 
rating based on unemployability.  In 
other words, the BVA must determine if 
there are circumstances, apart from non-
service-connected disabilities, that 
place this veteran in a different 
position than other veterans with an 80 
[percent] combined disability rating.  
See 38 C.F.R. § 4.16(a) (1992).

Van Hoose v. Brown, 4 Vet. App. 361, 363 (1995). 

The veteran has a GED and appears to have an up-and-down 
employment history.  He worked for one employer for almost 
seven years, another for four years, and another for one 
year.  The veteran stopped working in November 2001, and it 
appears from the employment dates, that in the preceding 
year, he worked for two different employers.  The reason for 
the termination of the veteran's employment in 2001 is not 
entirely clear.  He has reported during VA examination and 
outpatient treatment that he quit his job on the advice of a 
service officer so that he could qualify for a 100 percent 
rating.  This does not indicate an increase in psychiatric 
symptomatology such that he could no longer work, but a 
personal choice that he made.  On the other hand, another 
employer indicated that the veteran's anger and irritability 
prevented utilizing him any longer.

Nevertheless, at the recent Board hearing, the veteran 
indicated that he was now working.  Although he stated this 
was his first job since 2001, his VA outpatient treatment 
notes reference a job at a gas station in October 2002.  The 
fact that the veteran has difficulty interacting with others, 
which would clearly lead to difficulty in the work 
environment, is contemplated by the current 70 percent 
rating.  However, having difficulty dealing with others does 
not necessarily lead to a conclusion that he is incapable of 
maintaining employment.  In fact, his job history shows that 
he is quite capable of maintaining employment.  With respect 
to his current position as a dishwasher, he testified that he 
had not missed any time from work, which is also relevant 
evidence as to the impact of his psychiatric symptoms on his 
ability to maintain work.  In other words, despite his PTSD, 
he is able to obtain employment at various positions and 
maintain them. 

There are no medical opinions of record indicating that the 
veteran is totally disabled or unemployable due to his PTSD 
or that he is incapable of doing any type of productive work.  
He testified no doctor has told him such.  Although the 
veteran's PTSD clearly affects his ability to perform a 
position involving extensive contact with the public or 
interaction with others, the evidence does not indicate that 
he is unable to perform some other type of substantially 
gainful employment.  By his testimony, he remains capable of 
working in jobs where his contact with others is limited.  
Although the veteran's service-connected PTSD is severe and, 
as such, limits his occupational opportunities, it is not 
shown to be of such severity as to preclude gainful 
employment.  In Van Hoose, the Court noted, 

The sole fact that a claimant is 
unemployed or has difficulty obtaining 
employment is not enough.  A high rating 
in itself is recognition that the 
impairment makes it difficult to obtain 
and keep employment.  The question is 
whether the veteran is capable of 
performing the physical and mental acts 
required by employment, not whether the 
veteran can find employment.  

Van Hoose, 4 Vet. App. at 363 (citation omitted).  In this 
case, as in Van Hoose, there simply is no evidence of unusual 
or exceptional circumstances to warrant a total disability 
rating based on the veteran's service-connected disability 
alone.  The record does not reflect any periods of 
hospitalization for the veteran's PTSD, and he receives 
routine outpatient treatment only.  Again, the fact that the 
veteran's symptomatology is such that he has been able to 
forego more frequent or unscheduled psychiatric treatment for 
the past few years is pertinent. 

The Board notes that the statement from the company that they 
were no longer able to employ the veteran due to his anger 
and irritability.  Although certainly relevant, this does not 
automatically lead to the conclusion that the veteran is 
unemployable.  It remains the Board's responsibility to 
assess the credibility and weight to be given to the evidence 
before it.  Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  
As indicated above, no medical professional has concluded 
that the veteran is unable to work.  The limitations in the 
veteran's employment abilities is recognized by the 70 
percent disability rating that he has been assigned for this 
condition.  Simply because he could no longer working with 
one company does not mean that he is incapable of obtaining 
other positions that do not involve as much interaction with 
others as that job did. 

The Board also notes that marginal employment is not 
considered substantially gainful employment under 38 C.F.R. 
§ 4.16(a).  Marginal employment exists when a veteran's 
earned annual income does not exceed the amount established 
by the U.S. Department of Commerce, Bureau of the Census, as 
the poverty threshold for one person.  Effective October 14, 
2003, the annual poverty threshold was $9,183.  68 Fed. Reg. 
66,531 (November 26, 2003).  The veteran testified that he 
was working approximately 24 hours per week at $8 per hour.  
This would result in slightly less than $10,000 in earned 
annual income, an amount exceeding the poverty threshold.  
His employment cannot, therefore, be considered marginal. 

After review of all of the evidence, the Board is unable to 
conclude that the veteran's PTSD, his only service-connected 
disability precludes his substantially gainful employment.  
In the absence of any evidence of unusual or exceptional 
circumstances beyond what is contemplated by the assigned 
disability evaluation of 70 percent, the preponderance of the 
evidence is against the veteran's claim that he is precluded 
from securing substantially gainful employment solely by 
reason of his service-connected disability or that he is 
incapable of performing the acts required by employment due 
solely to his service-connected disability, even when his 
disability is assessed in the context of subjective factors 
such as his occupational background and level of education.  
Therefore, a total disability rating for compensation 
purposes based on individual unemployability is not warranted 
in this case.  As the preponderance of the evidence is 
against the veteran's claim for a total disability rating 
based on individual unemployability, the benefit-of-the-doubt 
rule is inapplicable, and this claim must also be denied.  38 
U.S.C.A. § 5 107(b); Gilbert; supra.   

ORDER

A rating in excess of 70 percent for PTSD is denied. 

A total disability rating based on individual unemployability 
is denied. 


	                        
____________________________________________
	MICHELLE KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



